Citation Nr: 1437715	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  10-10 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back condition.

2.  Entitlement to service connection for a low back condition, to include as secondary to a service-connected right and left knee conditions.  

3.  Entitlement to service connection for a cervical spine condition, to include as secondary to a service-connected right and left knee conditions.  

4.  Entitlement to service connection for a bilateral hip condition, to include as secondary to a service-connected right and left knee conditions.  

5.  Entitlement to a rating in excess of 20 percent prior to June 29, 2009 and in excess of 30 percent beyond August 1, 2010 for a left knee condition.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1957 to January 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a October 2007 decision by the Regional Office (RO) in St. Louis, Missouri that denied entitlement to service connection for a bilateral hip disability, degenerative arthritis of the cervical spine, degenerative arthritis of the lumbosacral spine and entitlement to a rating in excess of 20 percent for degenerative changes of the left knee status post medial and lateral meniscectomy.  The Detroit, Michigan RO has assumed the role of agency of original jurisdiction.  The Board had recharacterized the issues as reflected on the title page of this decision to better reflect the Veteran's contentions.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

The issues of entitlement to service connection for a low back condition, bilateral hip condition and cervical spine condition to include as secondary to service connected knee conditions and entitlement to a rating in excess of 20 percent prior to June 29, 2009 and in excess of 30 percent beyond August 1, 2010 for a left knee condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence received since the last final denial of service connection for a low back condition in the October 1988 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim; and raises a reasonable possibility of substantiating the claim of entitlement to service connection.


CONCLUSION OF LAW

Evidence received since the October 1988 rating decision in relation to the appellant's claim for entitlement to service connection for a low back condition is new and material, and, therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and of which information and evidence that VA will seek to provide and which information and evidence the claimant is expected to provide.  Furthermore, in compliance with 38 C.F.R. § 3.159(b), the notification should include the request that the claimant provide any evidence in his possession that pertains to the claim.  In light of the Board's reopening and remanding of the claim, any deficiency regarding notice or development is harmless error at this time.


New and Material Evidence

Rating decisions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 

The Veteran originally filed his claim for service connection for a low back condition in May 1988, the RO denied his claim in an October 1988 rating decision based on the lack of a nexus between the Veteran's back condition and service.  The Veteran did not express disagreement with the decision within one year of receiving notice and the decision became final.  

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a final claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  Here, an unestablished fact necessary to substantiate the claim is competent evidence of a link between the Veteran's low back condition and active duty service.  

In October 2006 the Veteran submitted a claim for a low back condition as secondary to his service-connected knee condition.  The Veteran has submitted various lay statements in support of his claim.  The Veteran testified during a January 2009 DRO hearing that VA doctors indirectly suggested his back condition was secondary to his knee conditions.  The Veteran detailed that VA doctors verbally explained to him that it was not uncommon for the difference in weight distribution when your legs are bad to have an effect on his lower back.  The doctors communicated to the Veteran that there was a good possibility his knee conditions contributed to problems in his back.  An August 2007 VA examiner stated that he could not opine whether the Veteran's back condition was secondary to his service-connected knee conditions based on the data presented.  The Veteran's statements and the August 2007 VA medical opinion, are new in that they were not previously of record.  Furthermore, they are material as they suggest a possible link between the Veteran's low back condition and his service-connected knee conditions.  Consequently, the claim for service connection for Veteran's low back condition is reopened.


ORDER

The previously denied claim of entitlement to service connection for a low back condition is reopened on the basis of new and material evidence; to that extent only, the appeal is granted.


REMAND

The Board finds further development is necessary prior to the adjudication of the claims of entitlement to service connection for a low back, bilateral hip and cervical spine condition to include as secondary to service-connected knee conditions and entitlement to a rating in excess of 20 percent prior to June 29, 2009 and in excess of 30 percent beyond August 1, 2010 for a left knee condition.  

The Veteran was afforded a VA examination in August 2007.  The examination report does not contain sufficient information to adjudicate the claims.  The VA examiner stated he could only resort to mere speculation as to whether the Veteran's hips, back and neck were secondary to his service-connected knee conditions based on the data presented.  The examiner further noted that just because multiple symptoms were present it did not necessarily infer a causal relationship.  A sufficient rationale statement was not provided in support of this statement.  

It is unclear from the record why the August 2007 VA examiner could not provide a medical opinion without resorting to mere speculation.  Without a clear understanding from the examiner as to what further information would be needed to reach an opinion or whether the limits of medical knowledge have been exhausted, and in light of the length of time since the last VA examination, the Board finds a VA examination is necessary to address the etiology of the Veteran's low back, bilateral hip and neck condition.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that such a medical opinion is adequate when it is clear that there is an inability to provide a definitive opinion was due to a need for further information or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's disability).

The Veteran was last afforded a complete left knee VA examination in February 2007.  The Board notes a December 2009 VA joints examination was conducted, however, the VA examiner only provided a thorough examination of the Veteran's right knee.  As the Veteran underwent a total left knee arthroplasty in July 2009, the Board finds a remand is necessary to afford the Veteran a new VA left knee examination.  

The Board notes that none of the letters sent to the Veteran of record notify the Veteran how to establish entitlement to service connection on a secondary basis. This theory of entitlement is relevant to his service-connected right and left knee disabilities.  On remand, proper notice should be given.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should issue the Veteran proper VCAA notice of how to establish entitlement to service connection for a bilateral hip, cervical spine and low back condition on a secondary basis.

2.  Obtain any outstanding VA treatment records including those from the Ann Arbor VAMC beyond July 2009.

3.  After any additional development deemed necessary is completed, schedule the Veteran for a VA examination with an appropriate examiner to evaluate the nature and etiology of any current low back, bilateral hip and neck condition to include as secondary to his service-connected right and left knee conditions.  The claims file must be made available to the examiner (including this Remand) and all indicated studies should be performed.  Based on examination and review of the record, the examiner should offer an opinion as to the following:    

Is it at least as likely as not (50 percent probability or greater) that any currently diagnosed low back, bilateral hip disorder and/or neck disorder are either:  

(a) related to the Veteran's military service or 

(b) caused or aggravated by his service-connected right and left knee conditions?

The examiner should reconcile any opinion with all other clinical evidence of record and address the Veteran's contentions that other physicians have opined his knee conditions contributed to his back condition.  A complete rationale should be provided for any opinion expressed.

4.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected left knee condition.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner should conduct range of motion testing of the left knee.  The examiner should note whether there is any pain, weakened movement, excess fatigability or incoordination on movement in the joint, and should address whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups, or when the left knee is used repeatedly.  All limitation of function must be identified.  If there is no pain, limitation of motion and/or limitation of function, such facts must be noted in the report.

The examiner should state whether there is malunion or nonunion of the tibia and fibula, whether there is loose motion requiring a brace, and comment on whether the Veteran's left knee disability is slight, moderate, or marked.  He or she should also identify any other symptomatology and manifestations of the disability.

The examiner should state whether ankylosis of the right knee is present, and, if so, the degree at which it is present; whether recurrent subluxation or lateral instability is present, and, if so, whether it is slight, moderate, or severe; whether there is dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; whether there is any residual cartilage damage and whether there is genu recurvatum.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

5.  After the requested VA examinations are completed, the reports should be reviewed to ensure complete compliance with the directives of this remand.  If the reports are deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Thereafter, the RO or AMC should review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, the claims on appeal should be readjudicated.  If any of the benefit sought remain denied, an appropriate SSOC should be issued and provided to the appellant and her representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


